NUMBER 13-08-00734-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG

BENJAMIN CURCURU,                                                           Appellant,

                                           v.

THE STATE OF TEXAS,                                                        Appellee.


                   On appeal from the 319th District Court
                         of Nueces County, Texas.


                         MEMORANDUM OPINION
     Before Chief Justice Valdez and Justices Rodriguez and Vela
             Memorandum Opinion by Justice Rodriguez
      Appellant Benjamin Curcuru challenges his conviction by a jury for aggravated

sexual assault of a child, for which he was sentenced to forty-five years' incarceration.

See TEX. PENAL CODE ANN. § 22.021(a)(1)(B) (Vernon Supp. 2010). By four issues,

Curcuru argues that:    (1) the trial court erred in admitting evidence of extraneous
misconduct; (2) the trial court erred in refusing to admit certain evidence relevant to his

defense; (3) the trial court erred in admitting the testimony of one of the State's expert

witnesses because the witness was not qualified as an expert; and (4) he received

ineffective assistance of counsel. We affirm.

                                         I.      BACKGROUND1

        Curcuru was indicted for aggravated sexual assault of a child as follows:

        [O]n or about October 29, 2007, in Nueces County, Texas, [Curcuru] did
        then and there intentionally or knowingly cause the penetration of the anus
        of [A.G.], a child younger than 6 years of age and not the spouse of
        [Curcuru], by [Curcuru]'s sexual organ and/or by [Curcuru]'s finger . . .
        and/or by an object unknown to the Grand Jury.[ 2]

See id. § 22.021(a)(1)(B)(i). He pleaded not guilty to the charge. After an eight-day trial

during October 6-20, 2008, the jury returned a guilty verdict, sentenced Curcuru to

forty-five years' incarceration in the Institutional Division of the Texas Department of

Criminal Justice, and assessed a $10,000 fine. Curcuru's sentence was announced in

open court on October 21, 2008.

        On November 20, 2008, Curcuru filed a motion for new trial, in which he argued

that: (1) the trial court erred in admitting extraneous misconduct evidence; (2) the trial

court erred in refusing to admit certain evidence offered by Curcuru; (3) jury misconduct

        1
          Because this is a memorandum opinion and the parties are familiar with the facts, we will not
recite them here except as necessary to advise the parties of the Court's decision and the basic reasons for
it. See TEX. R. APP. P. 47.4.
        2
          In addition, Curcuru's sexual assault count contained a deadly weapon enhancement, see TEX.
PENAL CODE ANN. § 22.021(a)(2)(A)(iv) (Vernon Supp. 2010), and he was also indicted for injury to a child,
see id. § 22.04(a) (Vernon Supp. 2010); however the State abandoned the deadly weapon enhancement
and the injury to a child count before trial.
        A.G.'s mother, E.F., was also indicted for the foregoing offenses but her case is not before the
Court in this appeal.


                                                     2
denied him a fair and impartial trial; (4) he received ineffective assistance of counsel; and

(5) prosecutorial misconduct prejudiced his trial. No affidavits were attached to the

motion. On December 11, 2008, Curcuru filed an amended motion for new trial; the

amended motion contained the first four arguments from the original motion but dropped

the prosecutorial misconduct argument. The State responded to the original motion for

new trial but objected to the amended motion as untimely filed. On December 18, 2008,

Curcuru filed a motion for leave to file his amended motion for new trial; Curcuru attached

to this motion for leave several affidavits in support of his ineffective assistance argument.

       On December 19, 2008, the parties appeared before the trial court to argue the

motion for new trial. At this proceeding, the State objected to Curcuru's amended motion

and the affidavits as untimely filed, and the trial court expressly declined to consider the

amended motion and affidavits because they were filed outside the thirty-day deadline for

such motions and amendments.3 See TEX. R. APP. P. 21.4(a)-(b). No other evidence

was presented at the proceeding, but the trial court did allow Curcuru to submit his

affidavits as "exhibits . . . for appellate purposes." The trial court denied Curcuru's

motion. This appeal followed.

                                II.     EXTRANEOUS MISCONDUCT

       In his first issue, Curcuru argues that the trial court erred in admitting the following

evidence at trial: testimony by E.F., A.G.'s mother and Curcuru's girlfriend at the time of

the alleged assault, regarding the sexual preferences and habits of Curcuru; testimony by

Austin Nicole DeBord regarding her sexual relationship with Curcuru when she was

       3
        On appeal, Curcuru does not challenge the trial court's refusal to consider the amended motions
and accompanying affidavits.
                                                  3
thirteen to fourteen years old; and video testimony by C.M., the son of one of Curcuru's

former girlfriends, that Curcuru had sexually assaulted him while Curcuru was dating

C.M.'s mother.

      Specifically, Curcuru complains of the following testimony by E.F.:

      [Prosecutor]:        In your opinion, did you and Benjamin [Curcuru] have a
                           normal sex life?

      [E.F.]:              No.

      [Prosecutor]:        Okay. Did he seem to have the same sexual interest
                           in you that the other men had had?

      [E.F.]:              No.

      [Prosecutor]:        Okay. Can you explain what would happen at night
                           when you were sleeping?

      [E.F.]:              I would be woken up by him rolling me over –

      [Prosecutor]:        Rolling you over where?

      [E.F.]:              Rolling me onto my stomach.

      [Prosecutor]:        Not on your back, but your stomach.

      [E.F.]:              Onto my stomach.

      [Prosecutor]:        Okay.

      [E.F.]:              And he would enter me from that position. He would –
                           I – Sorry.

      [Prosecutor]:        Okay. So you would be asleep. Did he – was he
                           interested in missionary style?

      [E.F.]:              No.

                           ....



                                           4
       [Prosecutor]:         Now, let's talk about a little bit, when he would wake
                             you up and roll you on your stomach, where would he
                             place his penis?

       [E.F.]:               He would place it, either inside me or in between my
                             underwear and butt.

       [Prosecutor]:         The common term is "dry humping."

       [E.F.]:               Yes.

                             ....

       [Prosecutor]:         Okay. Were you willing to have regular intercourse
                             with him?

       [E.F.]:               Yes.

       [Prosecutor]:         And in the course of the rubbing up against your
                             bottom, did you get the impression that he wanted to
                             put his penis in your anal area?

       [E.F.]:               Yes.

                             ....

       [Prosecutor]:         Um, did this type of, um, sexual interest of his, he
                             always – would it be fair to say he always wanted you
                             on your stomach?

       [E.F.]:               Yes.

       [Prosecutor]:         And he wanted to be around your bottom area.

       [E.F.]:               Yes.

       Curcuru complains of the following testimony by DeBord, who stated that she was

twenty years old at the time of trial and then specifically testified as follows:

       [Prosecutor]:         Okay. When you were[] younger did you come to
                             know someone named Benjamin Curcuru?

       [DeBord]:             Yes.

                                              5
[Prosecutor]:   How old were you?

[DeBord]:       13, 14.

[Prosecutor]:   Okay. And how old was Benjamin?

[DeBord]:       24? 25?

[Prosecutor]:   Okay. And did you – did Benjamin have a sexual
                relationship with you at that age?

[DeBord]:       Yes, he did.

[Prosecutor]:   Okay. And would he enter your body with his penis?

[DeBord]:       Yes.

[Prosecutor]:   And what part of your body would he enter with his
                penis?

[DeBord]:       My anus.

[Prosecutor]:   Okay. Did this happen on few or many occasions?

                ....

[DeBord]:       Many, many times over the course of two years.

[Prosecutor]:   Okay. Like 20, 30, 40 times?

[DeBord]:       Um, 20 or above.

[Prosecutor]:   Okay. Did he prefer anal, instead of vaginal?

[DeBord]:       No vaginal intercourse.

[Prosecutor]:   Just anal.

[DeBord]:       And oral.

                ....

[Prosecutor]:   And did he know your age?

                                6
      [DeBord]:            Yes, he did.

      Finally, Curcuru complains of the video statement of C.M. that was admitted by the

trial court and played for the jury. C.M.'s mother dated Curcuru in 2001. In the video,

C.M.—who was eleven years old at the time of the video—recounted several incidents

when he was three to four years old in which he was awakened in the middle of the night

by someone "punching" him in the back and biting his toes; C.M. also stated that he felt

like he was being stabbed by a knife in his back. C.M. stated that he would scream and

that first Curcuru and then his mother would rush into his bedroom. C.M. stated that he

glimpsed Curcuru's face one time in his bedroom during one of these alleged incidents.

In the video, C.M. also stated that Curcuru taught him curse words and encouraged C.M.

to use those words in front of his mother.

      With respect to C.M.'s testimony, in particular, Curcuru argues that the State failed

to give proper notice of its intent to present that testimony. See TEX. R. EVID. 404(b);

TEX. CODE CRIM. PROC. ANN. art. 38.37, § 3 (Vernon Supp. 2010). With respect to all of

the three foregoing testimonies, Curcuru argues that each was inadmissible because the

evidence served only to prove actions in conformity with character, in violation of rule

404(b), and the prejudice of the evidence on the jury outweighed its probative value, in

violation of rule 403. See TEX. R. EVID. 403, 404(b).

                               A.     Standard of Review

      The standard of review for the admissibility of evidence is abuse of discretion.

Casey v. State, 215 S.W.3d 870, 879 (Tex. Crim. App. 2007). Under an abuse of

discretion standard, we will uphold the decision of the trial court concerning the

                                             7
admissibility of evidence unless the ruling rests outside the zone of reasonable

disagreement. Id.

               B.       Inclusion of C.M.'s Testimony in Pre-trial Disclosures

        We first address Curcuru's argument that the State failed to disclose the testimony

of C.M. prior to trial as required by rule 404(b).4 See TEX. R. EVID. 404(b). On February

7, 2008, Curcuru filed his request with the State for evidence of extraneous crimes,

misconduct, and other bad acts intended to be used by the State at trial. On July 31,

2008, the State filed its notice of possible expert witnesses, and on August 1, 2008, the

State filed its notice of possible extraneous offenses and bad acts evidence. Neither

notice mentioned C.M. as a possible witness. On October 6, 2008, the first day of voir

dire, the State supplemented its prior notices; this supplement was the first written notice

that contained C.M. as a possible witness.5

        However, although Curcuru objected to the testimony of C.M. on relevancy

grounds, he did not object to C.M.'s testimony on the basis that the State failed to give him

timely notice. See TEX. R. APP. P. 33.1(a); Brown v. State, 880 S.W.2d 249, 252 (Tex.

App.–El Paso 1994, no pet.) (holding that appellant failed to preserve his failure-to-notice

complaint where "defense counsel did not object that the State failed to give timely notice

        4
           Curcuru also argues that the State failed to disclose C.M.'s testimony prior to trial in violation of
article 38.37 of the code of criminal procedure. See TEX. CODE CRIM. PROC. ANN. art. 38.37, § 3 (Vernon
Supp. 2010). However, article 38.37 applies to evidence of "other crimes, wrongs, or acts committed by
the defendant against the child who is the victim of the alleged offense . . . ." See id. art. 38.37, §§ 2-3
(emphasis added). The complained-of evidence relates to an alleged act against a child other than A.G.,
the child alleged to be the victim in this case. Because article 38.37 is inapplicable to the complained-of
evidence, we will not consider it as a ground for the inadmissibility of C.M.'s testimony.
        5
            We note that, at several pre-trial hearings in the two months preceding Curcuru's October 2008
trial, the prosecutor and counsel for Curcuru refer to and discuss the potential testimony of C.M. This
suggests that, even if Curcuru did not have official written notice regarding C.M., he did have knowledge of
the potential that C.M. would be a witness for the State.
                                                       8
of its intent to use" certain extraneous misconduct). Curcuru therefore did not preserve

this issue for appeal. We overrule Curcuru's first issue to the extent it complains of the

failure by the State, if any, to timely notify Curcuru of C.M.'s testimony.

C.     Character Conformity and Probative Value v. Potential for Prejudice—Rules
                                   403 and 404(b)

       Having determined that Curcuru's failure-to-notice complaint was not preserved,

we now address Curcuru's second argument that the testimony of E.F., DeBord, and C.M.

served only to prove character conformity and was more prejudicial than probative. See

TEX. R. EVID. 403, 404(b).

1.     Applicable Law

              The general rule is that the defendant is to be tried only for the
       offense charged, not for any other crimes or for being a criminal generally.
       However, evidence of extraneous acts of misconduct may be admissible if
       (1) the uncharged act is relevant to a material issue in the case, and (2) the
       probative value of that evidence is not significantly outweighed by its
       prejudicial effect. Because the propensity to commit crimes is not a
       material fact in a criminal case, Rule 404(b) explicitly prohibits the
       admission of uncharged acts to prove conduct in conformity with a bad
       character.

               One of the main rationales for admitting extraneous offense
       evidence is to prove the identity of the offender. Here, the theory of
       relevancy is usually that of modus operandi in which the pattern and
       characteristics of the charged crime and the uncharged misconduct are so
       distinctively similar that they constitute a "signature." Usually, it is the
       accretion of small, sometimes individually insignificant, details that marks
       each crime as the handiwork or modus operandi of a single individual. No
       rigid rules dictate what constitutes sufficient similarities; rather, the common
       characteristics may be proximity in time and place, mode of commission of
       the crimes, the person's dress, or any other elements which mark both
       crimes as having been committed by the same person. But if the
       similarities are "generic," i.e., typical to this type of crime, they will not
       constitute a ―signature‖ crime. Sometimes, however, the "signature" is one
       unique characteristic. For example, suppose that three bank robberies are
       committed over a four-year period in different cities in which the robber used

                                              9
       an antique silver crossbow. This scenario is so unusual that it is highly
       likely that each robbery was committed by the same person using the same
       antique silver crossbow. This is "the mark of Zorro" mode of proving
       identity; it is a remarkably unusual fact, in which a single detail suffices to
       establish identity

Segundo v. State, 270 S.W.3d 79, 87-88 (Tex. Crim. App. 2008) (internal citations

omitted); see TEX. R. EVID. 404(b); Page v. State, 213 S.W.3d 332, 336 (Tex. Crim. App.

2006). We give considerable deference to the trial judge in determining whether identity

is, in fact, disputed. Segundo, 270 S.W.3d at 86 (citing Page v. State, 137 S.W.3d 75, 78

(Tex. Crim. App. 2004); Lane v. State, 933 S.W.2d 504, 519 (Tex. Crim. App. 1996)). "It

may be placed in dispute by the defendant's opening statement or cross-examination, as

well as by affirmative evidence offered by the defense." Id.

       And "although the modus operandi theory of admissibility under Rule 404(b)

usually refers to evidence offered to prove the identity of a specific person, its use is not

so limited in the law." Casey, 215 S.W.3d at 881. Modus operandi may also be used to

show "lack of consent, motive, and the manner of committing an offense." Id. In fact,

the court of criminal appeals has noted that "'evidence of a remarkably similar act might

be admissible to prove the corpus delicti (the crime itself), intent, or lack of consent'"

under this modus operandi theory. Id. (quoting Daggett v. State, 187 S.W.3d 444, 453 n.

18 (Tex. Crim. App. 2005)) (other citations omitted).

       Even if extraneous misconduct evidence is not barred under rule 404(b), the

opponent of the evidence may further object under rule 403. Casey, 215 S.W.3d at 879

(citing Santellan v. State, 939 S.W.2d 155, 169-70 (Tex. Crim. App. 1997)). Under rule

403, relevant evidence "may be excluded if its probative value is substantially outweighed


                                             10
by the danger of unfair prejudice . . . ." TEX. R. EVID. 403. ―Probative value‖ means "the

inherent probative force of an item of evidence—that is, how strongly it serves to make

more or less probable the existence of a fact of consequence to the litigation—coupled

with the proponent's need for that item of evidence." Casey, 215 S.W.3d at 879 (citing

Gigliobianco v. State, 210 S.W.3d 637, 641 (Tex. Crim. App. 2006)). ―Unfair prejudice‖

means a tendency to suggest decision on an improper basis. Id. (citations omitted).

"Evidence might be unfairly prejudicial if, for example, it arouses the jury's hostility or

sympathy for one side without regard to the logical probative force of the evidence." Id.

at 880 (citations omitted). To determine whether the prejudicial value of the admitted

relevant evidence outweighs its probative value, we may consider the following factors:

(1) the probative value of the evidence; (2) the potential of the evidence to impress the

jury in some emotional, yet indelible way; (3) the proponent's need for the evidence; and

(4) the time the proponent needs to develop the evidence. Erazo v. State, 144 S.W.3d
487, 489 (Tex. Crim. App. 2004).

      "Rule 403 favors admissibility of relevant evidence, and the presumption is that

relevant evidence will be more probative than prejudicial." Montgomery v. State, 810
S.W.2d 372, 389 (Tex. Crim. App. 1991); see Casey, 215 S.W.3d at 879 ("In keeping with

the presumption of admissibility of relevant evidence, trial courts should favor admission

in close cases."). "Relevant evidence" is "evidence having any tendency to make the

existence of any fact that is of consequence to the determination of the action more

probable or less probable than it would be without the evidence." TEX. R. EVID. 401.




                                            11
2.     Analysis

       Curcuru made his opening statement after the State rested its case-in-chief; it

consisted of the following:

       I only have a very brief opening statement. You've heard most of the facts
       so far. Obviously, we contend and we have contended that Benjamin
       Curcuru did not do this heinous crime, that this heinous crime was done by
       [E.F.] and no one else, the "horrible person," says the prosecutor, upon
       whom this case is based. . . . We expect to introduce various witnesses
       who are familiar with Mr. Curcuru and with his reputation, and to flush out
       some facts regarding this case.

Curcuru also questioned numerous witnesses about the abusive conduct of E.F. toward

A.G. Specifically, he questioned witnesses concerning: statements made by A.G. to

various people that "Mommy hit" and "Mommy poke"; his theory that E.F. was

manipulative; and alleged attempts by E.F. to persuade Curcuru to take the blame for

A.G.'s injuries. Thus, in both his opening statement and his questioning of witnesses,

Curcuru placed his identity as the perpetrator squarely at issue, and the trial court did not

abuse its discretion in so determining. See Segundo, 270 S.W.3d at 86.

       The State's theory of relevance for offering the extraneous misconduct evidence

was based on establishing Curcuru's modus operandi and identity. At trial, the State

asserted that Curcuru intentionally targeted E.F. and A.G. as a vulnerable family. The

State asserted that Curcuru attempted to alienate A.G. from E.F., in part, by teaching A.G.

to curse at her mother so that E.F. would punish A.G., thus driving A.G. into a closer

relationship with Curcuru. Part of the State's theory at trial was also that Curcuru had a

preference for anal intercourse and that, when he could not have it with adult women, he

looked to children for that release.


                                             12
       The evidence about which Curcuru complains shows a modus operandi that the

State used both in its identifying of Curcuru as the perpetrator and in establishing the

manner in which Curcuru committed the offense. See Casey, 215 S.W.3d at 881. E.F's

testimony regarding her impression that Curcuru preferred anal intercourse connects

Curcuru to the anal sexual act with A.G. alleged in the indictment.              DeBord's

testimony—that Curcuru had anal sex with her when she was thirteen to fourteen years

old—similarly identified Curcuru. In addition, from C.M.'s statements in his outcry video

regarding the pains he felt on his backside, the jury could have reasonably inferred that

Curcuru was penetrating C.M.'s anus. Finally, C.M.'s statements that Curcuru taught

him curse words to say to his mother support the State's theory that part of Curcuru's

pattern was to cause animosity between the child and parent and create a bond with

Curcuru.

       We conclude that "the pattern and characteristics" of the alleged offense against

A.G. were so "distinctively similar" to the misconduct adduced in the foregoing evidence

that a "signature" by Curcuru was apparent. See Segundo, 270 S.W.3d at 87-88. Each

of the complained-of testimonies was, therefore, properly admitted as a part of the State's

case to establish Curcuru's identity as the actor who sexually assaulted A.G and to

establish the manner in which the offense was committed. See id.; see also Casey, 215
S.W.3d at 881. In other words, the extraneous offense evidence was relevant to a

material issue in the case, serving to prove identity and modus operandi and not

character conformity only. See TEX. R. EVID. 404(b).




                                            13
       With regard to whether the foregoing evidence was more prejudicial than

probative, we also conclude that it was not. First, the State's need for the evidence was

considerable. See Erazo, 144 S.W.3d at 489. As was noted by the trial court, the

State's case was based almost entirely on circumstantial evidence. There was no direct

evidence regarding how A.G. obtained the tearing injuries to her anus—no one witnessed

any actor penetrating A.G.'s anus. Further, relatively little time was spent by the State

developing the evidence.    See id.   In an eight-day trial, the small portion of E.F.'s

testimony about which Curcuru complains, the brief testimony of DeBord, and the

approximately thirty-minute video of C.M. did not occupy a significant amount of time such

that the jury might have been disproportionately impacted by this evidence rather than the

bulk of the other evidence advanced by both parties.

       And although the content of the complained-of evidence was certainly emotional,

its probative value was high.    See id.   It was critical to the State's establishing of

Curcuru's modus operandi, a matter that was clearly disputed by Curcuru when he put his

identity at issue.   See Segundo, 270 S.W.3d at 90 (concluding that evidence that

established the defendant's modus operandi was more probative than prejudicial); see

also Casey, 215 S.W.3d at 882-83 (reasoning that extraneous misconduct evidence,

though inflammatory, was more probative than prejudicial because it was relevant to the

issue of consent, which was the ultimate contested issue at trial). This evidence was

highly relevant. It made the existence of a material and, perhaps, the ultimate disputed

fact at trial—Curcuru's identity as the perpetrator—more probable. See TEX. R. EVID.

401. We are mindful of the long-standing assumption that relevant evidence will be more


                                           14
probative than prejudicial and that rule 403 favors admissibility and, thus, cannot

conclude that the trial court erred in determining that it was admissible.               See

Montgomery, 810 S.W.2d at 389; see also TEX. R. EVID. 403.

       In sum, because the testimonies of E.F. and DeBord and the video statement of

C.M. were admitted for purposes other than character conformity and were more

probative than prejudicial, we conclude that the trial court did not abuse its discretion in

admitting the evidence. See Casey, 215 S.W.3d at 879; TEX. R. EVID. 403, 404(b). We

overrule Curcuru's first issue.

                              III.   EXCLUSION OF EVIDENCE

       By his second issue, Curcuru argues that the trial court erred in excluding the

following evidence: (1) the police statement of Sherry DeBord, Austin Nicole DeBord's

mother; (2) A.G.'s video outcry interview by Ricardo Jimenez; (3) DNA test results; (4) the

police statement of H.T., C.M.'s mother; (5) Child Protective Services (CPS) records

related to A.G. and her mother; and (6) A.G.'s mother's statements to the district attorney

and police.

       At the outset, we conclude that Curcuru has inadequately briefed his argument on

the first, third, fourth, fifth, and sixth pieces of evidence about which he complains. In his

brief, Curcuru cites no legal authority and provides no substantive legal analysis

regarding why this evidence was admissible. See TEX. R. APP. P. 38.1(i). Absent any

authority or meaningful analysis, we will not make Curcuru's argument for him, and he

has therefore waived this issue in so far as it complains of those five particular pieces of

evidence. See id.; see also Garza v. State, 290 S.W.3d 489, 490-91 (Tex. App.–Corpus


                                             15
Christi 2009, pet. ref'd) (holding that appellant waived issues where she provided no

authority or argument in support of her assertions).

       With regard to the second piece of complained-of evidence, the forensic interview

of A.G. by Jimenez, Curcuru argues that it was admissible because:             (1) the video

complied substantially with the requirements of section 5(a) of article 38.071 of the code

of criminal procedure, see TEX. CODE CRIM. PROC. ANN. art. 38.071, § 5(a) (Vernon 2005);

(2) the State opened the door to its admission by attacking Curcuru's credibility and

bolstering the credibility of A.G. through other witnesses' testimony, see TEX. R. EVID.

608(a)(2); and (3) it contained a prior inconsistent statement by A.G. necessary to

demonstrate recent fabrication or improper influence or motive of the State's witnesses.

See TEX. R. EVID. 801(e)(1)(a), (e)(2).

       As noted by Curcuru in his appellate brief, to successfully argue on appeal that a

trial court erred in an evidentiary determination, the appellant must first show that he

preserved the error by stating the grounds for the ruling that he "sought from the trial court

with sufficient specificity to make the trial court aware of the complaint.‖ TEX. R. APP. P.

33.1(a)(1)(A). When, as here, the ruling is one excluding evidence, "it is not enough to

tell the judge that evidence is admissible. The proponent, if he is the losing party on

appeal, must have told the judge why the evidence was admissible." Reyna v. State,

168 S.W.3d 173, 177 (Tex. Crim. App. 2005); see Willover v. State, 70 S.W.3d 841,

845-46 (Tex. Crim. App. 2002) (holding that it is the responsibility of the proponent of the

evidence to identify the rule under which the offered evidence is admissible); Clarke v.

State, 881 S.W.2d 682, 694 (Tex. Crim. App. 1994) (holding that the appellant must have


                                             16
clearly and expressly offered the evidence at trial for the purpose he now claims on

appeal). Our review of a trial court's exclusion of evidence is an abuse of discretion

standard. See Oprean v. State, 201 S.W.3d 724, 726 (Tex. Crim. App. 2006).

        With regard to his first argument—that the video was admissible under article

38.071 of the code of criminal procedure—we note that Curcuru never expressly urged

this argument as a basis for admission of the video. See Clarke, 881 S.W.2d at 694.

However, it is apparent from the record that the trial court did consider article 38.071 in its

decision to exclude the video from evidence. So, in the interest of justice, we cannot

conclude that Curcuru failed to preserve this argument because the trial court was aware

of this potential basis for admission, and we will therefore address it on appeal. See TEX.

R. APP. P. 33.1(a)(1)(A).6

        Under section 5(a) of article 38.071, "the recording of an oral statement of the child

made before a complaint has been filed or an indictment returned is admissible into

evidence if," in relevant part, "no attorney or peace officer was present when the

statement was made . . . ." TEX. CODE CRIM. PROC. ANN. art. 38.071, § 5(a)(1). Here, it

is undisputed that Lieutenant Darryl Johnson, a detective with the Port Aransas Police

Department, was present during the videotaped interview of A.G. by Jimenez.                                On

        6
          With regard to Curcuru's second and third arguments, however, we conclude that Curcuru failed
to preserve these bases for the admissibility of the video. The only grounds expressly urged by Curcuru
for the admission of the video were that the video contained an admission by a party opponent, contained a
statement of present sense impression, and/or was admissible under the rule of optional completeness.
Curcuru did not offer the evidence to the trial court on the bases that either the State opened the door or the
statement was a prior inconsistent statement. See Reyna v. State, 168 S.W.3d 173, 177 (Tex. Crim. App.
2005); Willover v. State, 70 S.W.3d 841, 845-46 (Tex. Crim. App. 2002); Clarke v. State, 881 S.W.2d 682,
694 (Tex. Crim. App. 1994). Further, having reviewed the relevant portions of the record, we cannot
conclude—as we did with Curcuru's first argued basis—that the trial court independently considered either
of these arguments as a basis for admission and was thus otherwise aware of those bases. See TEX. R.
APP. P. 33.1(a)(1)(A). We therefore overrule Curcuru's second issue to the extent that it relies on those
two arguments.
                                                     17
appeal, Curcuru argues that because Detective Johnson did not play any role in the

interview, his presence did not affect the admissibility of the video. The authority he cites

does not support this proposition,7 and we have found no case law binding on this Court

supporting this interpretation of the code's requirement that no peace officer be present

during the interview. Rather, the plain language of subsection (a)(1) provides that a

peace officer's presence during the interview of the child makes the video inadmissible;

the code does not qualify this provision depending on the level of the officer's

participation. See id. Absent any binding authority stating otherwise, we conclude that

Detective Johnson's presence at A.G.'s interview made the proffered video inadmissible.

The trial court therefore did not abuse its discretion in excluding it. See Oprean, 201
S.W.3d at 726. Curcuru's second issue is overruled.

                                    IV.      EXPERT QUALIFICATION

        By his third issue, Curcuru argues that Brian Skop, M.D., the State's expert

witness, was not qualified to testify regarding the profiling of sexual predators or

pedophiles.      Specifically, Curcuru argues that although Dr. Skop may have been

qualified to testify regarding insanity issues, he was not qualified as a sexual forensics

expert.

        We conclude, however, that Curcuru failed to preserve his challenge to Dr. Skop's

qualifications for our review. At trial, Curcuru's counsel objected as follows:



        7
          Torres v. State, the case cited by Curcuru, interprets subsection (a)(10) of article 38.071, section
5, which deals with whether the competence of a child witness to testify was established. 33 S.W.3d 252,
256-57 (Tex. Crim. App. 2000); see TEX. CODE CRIM. PROC. ANN. art. 38.071, § 5(a)(10) (Vernon Supp.
2010). Torres does not involve any issue related to subsection (a)(1), which is the subsection dealing with
peace officer presence. See TEX. CODE CRIM. PROC. ANN. art. 38.071, § 5(a)(1).
                                                     18
[Prosecutor]:       [Dr. Skop,] [l]et's talk a little bit about a sex offender.
                    First of all, a child molester, pedophile-type, are they
                    usually able to fit in well with society?

[Defense counsel]: I'm gonna object. Number one, it's a leading question.
                   I'm gonna object to the testimony of this man, –

[Court]:            Overruled.

[Defense counsel]: – as an expert. I'd request a voir dire examination
                   directed to the underlying facts or data upon any
                   opinion that he makes.

[Prosecutor]:       Your Honor, we've gone into his expertise and he's
                    been qualified many times before as an expert, and –

[Court]:            Yeah, overrule the objection.

[Defense counsel]: Well, Your Honor, we'll make a – an objection Ruvella
                   (ph. sp.) Versus State, Texas Court of Criminal
                   Appeals, also, Your Honor. We don't believe that his
                   opinion is reliable. We don't believe the underlying
                   scientific theories are valid. We don't believe the
                   theories are valid.      We don't believe that the
                   techniques are going to be properly applied. But we'll
                   reserve our – the rest of our objections to testimony.

[Prosecutor]:       I don't think we need to (mumbling) –

[Court reporter]:   I'm sorry?

[Prosecutor]:       I – I don't think we need to go into techniques of –

[Defense counsel]: Okay.

[Prosecutor]:       – theories, –

[Defense counsel]: Okay.

[Prosecutor]:       – but he's certainly been qualified as an expert.

[Court]:            Okay. You may proceed.

[Defense counsel]: I'm gonna object. An expert regarding what?

                                     19
        [Prosecutor]:            Forensic psychiatry, sex offenders, victimization,
                                 defendants.

        [Defense counsel]: I don't think the – I don't think that this expert's
                           testimony is gonna be of – of any weight to help the
                           jury, Your Honor.

        [Court]:                 Objection's      overruled.        [Prosecutor],      you     may
                                 proceed.8

        To preserve error for appellate review, the complaining party must make a timely

and specific objection at the earliest possible opportunity. See TEX. R. APP. P. 33.1(a).

"A specific objection regarding expert testimony must detail the particular deficiency in the

expert's qualifications or the reliability of the expert's opinions." Acevedo v. State, 255
S.W.3d 162, 167 (Tex. App.–San Antonio 2008, pet. ref'd) (citing Chisum v. State, 988
S.W.2d 244, 250 (Tex. App.–Texarkana 1998, pet. ref'd)). Here, Curcuru objected only

on the basis of reliability (i.e., underlying theories and techniques) and relevance (i.e.,

whether testimony will be helpful to jury).9 He did not timely and specifically object to Dr.

Skop's qualifications. Curcuru, therefore, failed to preserve this complaint for our review.

See TEX. R. APP. P. 33.1(a); Acevedo, 255 S.W.3d at 167; see also Manzanares v. State,

No. 13-06-00307-CR, 2008 WL 5608261, at *4 (Tex. App.–Corpus Christi Apr. 29, 2008,

pet. ref'd) (mem. op., not designated for publication) (holding that appellant failed to

        8
           Dr. Skop then proceeded to testify about, among other things, the following social and personal
behaviors of child molesters: they can fit in well in society; they target what they perceive as vulnerable
families; they engage in certain types of sex acts with children when their adult partners will not engage in
that type of sex; and they often have apparently close and loving relationships with their victims.
        9
          To the extent that Curcuru challenges the reliability and/or relevance of Dr. Skop's testimony on
appeal, we conclude he has inadequately briefed this portion of his third issue. He provides no relevant
analysis or cites to the record, making, instead, only bare assertions that the trial court failed to make
various "affirmative finding[s]" in this regard. As such, we are unable to discern his argument on appeal, if
any, regarding reliability or relevance. See TEX. R. APP. P. 38.1(i) (requiring the appellant to provide "a
clear and concise argument for the contentions made").
                                                    20
preserve complaint that expert's testimony was unreliable where he only objected to the

expert's qualifications at trial); Mosley v. State, Nos. 07-02-00178-CR, 07-02-00179-CR,

2003 WL 21919261, at *8 (Tex. App.–Amarillo Aug. 12, 2003, pet. ref'd) (mem. op., not

designated for publication) (holding that appellant waived his right to complain on appeal

that chemist was not qualified to render opinion on weight of drugs where appellant only

objected on ground that prosecutor's questions were leading). Curcuru's third issue is

overruled.

                        V.      INEFFECTIVE ASSISTANCE OF COUNSEL

       By his fourth and final issue, Curcuru complains that he received ineffective

assistance of counsel.       Specifically, Curcuru argues that his trial counsel: (1) was

generally unprepared; (2) failed to preserve certain issues for appeal, several of which we

addressed in his appellate issues above; (3) failed to wage a "battle of the experts" in

which the testimony of Dr. Skop and the State's other experts could have been countered;

(4) failed to adequately cross-examine certain witnesses at trial; (5) failed to admit certain

evidence; and (6) failed to obtain the testimony of favorable witnesses who were available

but not approached to testify at trial.

     A.      Procedural Background: The Motion for New Trial and Affidavits

       Curcuru filed a motion for new trial on November 20, 2008, within thirty days of

October 21, 2008, the day of his sentencing.          See TEX. R. APP. P. 21.4(a) ("The

defendant may file a motion for new trial before, but no later than 30 days after, the date

when the trial court imposes or suspends sentence in open court.").              The motion

included various arguments that Curcuru received ineffective assistance of counsel,


                                             21
including all of the arguments he makes now on appeal. The motion did not, however,

contain any supporting affidavits or other proof for the several arguments based on

matters outside the trial record. See Klapesky v. State, 256 S.W.3d 442, 454 (Tex.

App.–San Antonio 2008, pet. ref'd) ("Although it is not specifically required by statute or

the [rules] that a motion for new trial be supported by an affidavit, Texas courts . . . have

long held that when the grounds for a new trial are outside the record, a defendant must

support his motion by his own affidavit or by the affidavit of someone with knowledge of

the facts.") (citing Reyes v. State, 849 S.W.2d 812, 816 (Tex. Crim. App. 1993); McIntire

v. State, 698 S.W.2d 652, 658 (Tex. Crim. App. 1985); Bearden v. State, 648 S.W.2d 688,

690 (Tex. Crim. App. 1983)) (other citations omitted). On December 11, 2008, Curcuru

filed an amended motion for new trial, and on December 18, 2008, Curcuru filed a motion

for leave to amend his new trial motion, to which he attached affidavits in support of his

various ineffective assistance of counsel arguments. Both the amended motions and

affidavits were filed outside the thirty-day period prescribed by rule 21.4. See TEX. R.

APP. P. 21.4(a)-(b).

       On December 19, 2008, the parties appeared before the trial court to argue the

motion for new trial. At this proceeding, Curcuru asked the trial court to consider his

affidavits filed with the court on the previous day, but the State objected to the trial court's

consideration of both the amended motion and the affidavits. The trial court refused to

consider either the amended motion for new trial or the affidavits or to hear any other

evidence and then denied Curcuru's original motion for new trial. At the conclusion of

this proceeding, the trial court allowed Curcuru to submit the affidavits "for appellate


                                              22
purposes," and the affidavits therefore appear in the record before us. Curcuru has not,

however, challenged on appeal the trial court's refusal to consider the affidavits or hear

other evidence at the proceeding.

       On appeal, Curcuru extensively cites the affidavits as support for his various

ineffective assistance of counsel arguments, in particular, his arguments on matters

outside the record.    A threshold question, then, is whether we may consider those

affidavits in our resolution of Curcuru's ineffective assistance issue. Because Curcuru

brings no issue before this Court challenging the trial court's refusal to consider those

affidavits and because, ultimately, the trial court did not err in so refusing, we conclude

that we may not.

       It is true that Curcuru's original motion for new trial was timely. However, to the

extent that motion raised matters not determinable from the trial record, it was required to

be supported by sworn proof of some kind. See Klapesky, 256 S.W.3d at 454 ("A motion

for new trial alleging facts outside the record without supporting affidavits is not a proper

pleading and is defective . . . .") (citations omitted). Curcuru did not supplement his

motion with supporting affidavits until well after the thirty-day deadline had passed.

"Filing affidavits in support of a motion for new trial more than 30 days after sentencing is

considered an untimely attempt to amend the motion." See id. at 455 (citing Dugard v.

State, 688 S.W.2d 524, 529-30 (Tex. Crim. App. 1985), overruled on other grounds by,

Williams v. State, 780 S.W.2d 802, 803 (Tex. Crim. App. 1989)) (other citations omitted).

And because the State objected to the trial court's consideration of the affidavits and




                                             23
amended motion, neither the trial court nor this Court may consider them.10 See State v.

Moore, 225 S.W.3d 556, 570 (Tex. Crim. App. 2007) (holding that, if the State objects to

an untimely amended motion for new trial, the trial court and appellate court should

consider only the original motion and any timely amendment). We therefore analyze

Curcuru's ineffective assistance of counsel claims based only on the trial record.

                        B.       Standard of Review and Applicable Law

        We apply the two-pronged Strickland analysis to determine whether counsel's

representation was so deficient that it violated a defendant's constitutional right to

effective assistance of counsel. Goodspeed v. State, 187 S.W.3d 390, 392 (Tex. Crim.

App. 2005); Jaynes v. State, 216 S.W.3d 839, 851 (Tex. App.–Corpus Christi 2006, no

pet.); see Strickland v. Washington, 466 U.S. 668, 684 (1984). An appellant claiming a

Strickland violation must establish that (1) "his attorney's representation fell below an

objective standard of reasonableness [deficiency prong], and (2) there is a reasonable

probability that, but for his attorney's errors, the result of the proceeding would have been

different [prejudice prong]." Jaynes, 216 S.W.3d at 851; see Strickland, 466 U.S. at 687.

        As to the deficiency prong, we afford great deference to trial counsel's ability—"an

appellant must overcome the strong presumption that counsel's conduct fell within the

wide range of reasonable professional assistance" and that counsel's actions were the

result of sound and reasonable trial strategy.                     Jaynes, 216 S.W.3d at 851.                  A


        10
            The fact that the trial court allowed Curcuru to submit the affidavits for "appellate
purposes"—essentially, as bills of exception, see TEX. R. APP. P. 33.2—does not mean that the affidavits
are automatically part of the appellate record to be considered by this Court in reviewing the merits of
Curcuru's ineffective assistance issue. Before we would be able to consider the affidavits, Curcuru would
have to challenge the action of the trial court that led to the exclusion of those affidavits, a challenge he has
made neither on appeal nor in the trial court.
                                                      24
reasonable probability of prejudice is one that is "sufficient to undermine confidence in the

outcome," and a lawyer's deficient performance must undercut the "proper functioning of

the adversarial process" such that the result of the trial cannot be reliable. Mallett v.

State, 65 S.W.3d 59, 62 (Tex. Crim. App. 2001); Thompson v. State, 9 S.W.3d 808,

812-813 (Tex. Crim. App. 1999).

        The appellant must prove both elements of the Strickland test by a preponderance

of the evidence. Munoz v. State, 24 S.W.3d 427, 434 (Tex. App.–Corpus Christi 2000,

no pet.). Typically, a silent record that provides no explanation for counsel's actions will

not overcome the strong presumption of effective assistance. Rylander v. State, 101
S.W.3d 107, 110-11 (Tex. Crim. App. 2003).11

                                             C.       Analysis

        Curcuru asserts what we have re-grouped and construed as six general grounds

supporting his ineffective assistance of counsel claim.

1. General unpreparedness

        First, Curcuru argues that his trial counsel was unprepared for trial, alleging that

        11
            In this case, Curcuru filed a motion for new trial, and the trial court heard argument on the
motion. However, at the proceeding, as previously discussed, the trial court ultimately considered no
evidence in its determination to deny Curcuru's motion for new trial. For our purposes in determining the
standard of review, then, we conclude that it is not necessary to apply the line of cases construing
ineffective assistance issues as challenges to the trial court's denial of the appellant's motion for new trial.
See Charles v. State, 146 S.W.3d 204, 208 (Tex. Crim. App. 2004), superseded by rule on other grounds
by, State v. Herndon, 215 S.W.3d 901 (Tex. Crim. App. 2007) (setting out evidentiary standards for
reviewing ineffective assistance issues when there has been motion for new trial hearing with evidence);
Shanklin v. State, 190 S.W.3d 154, 158-59 (Tex. App.–Houston [1st Dist.] 2005), pet. dism'd, 211 S.W.3d
315 (Tex. Crim. App. 2007) (reviewing the Strickland analysis through an abuse of discretion standard and
viewing the evidence in the light most favorable to the ruling); see also Delgado v. State, No.
13-09-00300-CR, 2010 WL 3279488, at *2 (Tex. App.–Corpus Christi Aug. 19, 2010, no pet.) (mem. op.,
not designated for publication) (same). In those cases, the reviewing court considers the evidence
considered by the trial court at the motion for new trial hearing. Because no such evidence was
considered here, those evidence-dependent standards of review are not necessary to our resolution of the
case, and we need not construe Curcuru's ineffective assistance issue as a challenge to the denial of the
motion for new trial in order to reach that evidence.
                                                      25
counsel only began to call potential witnesses on the Sunday before the Monday start of

Curcuru's jury trial. However, this argument is based on matters not determinable from

the trial record, and because we have no evidence before us concerning anything outside

the trial record, we cannot conclude that Curcuru has proven this deficiency allegation by

a preponderance of the evidence. See id. at 110-11; Munoz, 24 S.W.3d at 434.

       Curcuru also argues that trial counsel was unprepared because, prior to trial, he

failed to adequately test the foundation for the State's expert testimony through voir dire

or object to the State's alleged failure to deliver all expert material. Curcuru argues that

although trial counsel "filed a motion to voir dire the State's expert witnesses prior to

testimony" and "filed an Amended Motion for Discovery request[ing] expert witnesses[']

curriculum vitae," trial counsel "never followed through and obtained these crucial

documents and never took advantage of his ability to voir dire the experts." The record

here does not provide explanations for trial counsel's actions, however, and as such, we

conclude that Curcuru has failed to overcome the presumption that trial counsel's

performance was reasonably sufficient with regard to this particular argument.            See

Jaynes, 216 S.W.3d at 851.

2. Failure to preserve certain errors

       Curcuru next argues that we should consider as prejudicial deficiencies any

actions or omissions by trial counsel that this Court found "to be contributory" to the failure

of any of Curcuru's foregoing three appellate issues. In other words, if we concluded that

trial counsel failed to preserve and/or waived any of the foregoing issues, Curcuru asserts

that this constituted ineffective assistance. We found three such instances.


                                              26
       First, we concluded that trial counsel failed to object to the testimony of C.M. on the

grounds that the State failed to give timely notice under rule of evidence 404(b).12 In that

issue, Curcuru asserted that the State first notified him in writing of C.M.'s potential

testimony on October 6, 2008, which was the first day of voir dire. Citing McDonald v.

State, Curcuru argued that he was entitled to rely on the representations in the State's

written notices and that the State's only written notice of C.M.'s testimony on October 6

was too late to comply with the rule. See 179 S.W.3d 571, 577 (Tex. Crim. App. 2005)

(holding that "the State submitted documents that purported to consist of its notice of

intent to offer acts of uncharged misconduct" and the "appellant was entitled to rely upon

the State's notices and to assume that these acts were the only ones that the State

intended to offer").

       Even assuming that the complaint was preserved and the trial court erred in

admitting the evidence because of lack of notice, however, we conclude that the error

was harmless. When an alleged error concerns a lack of notice, the presence of harm

depends on whether the appellant was surprised by the evidence. See Hernandez v.

State, 176 S.W.3d 821, 825-26 (Tex. Crim. App. 2005); see also Sharp v. State, 210
S.W.3d 835, 839 (Tex. App.–Amarillo 2006, no pet.). Here, Curcuru does not argue on

appeal that he was surprised by the evidence; his harm argument focuses only on the

harm of admitting extraneous misconduct evidence for purposes of proving actions in

conformity with those propensities. For that reason, this issue provides the Court with no




       12
            See supra Part II.B.
                                             27
basis to reverse the conviction.13 See Sharp, 210 S.W.3d at 839-40.

        Second, in Curcuru's second appellate issue, we noted that trial counsel failed to

urge as grounds for admissibility of A.G.'s videotaped interview that the State opened the

door to its admission or that the video contained a prior inconsistent statement. 14

Because trial counsel failed to urge these grounds, we concluded that he failed to

preserve those arguments as bases for the admissibility of the video. See Reyna, 168
S.W.3d at 177; see also Willover, 70 S.W.3d at 845-46; Clarke, 881 S.W.3d at 694.

However, we also concluded the video was ultimately inadmissible because a peace

officer was present during the interview. See TEX. CODE CRIM. PROC. ANN. art. 38.071, §

5(a).   Therefore, Curcuru has not demonstrated that this omission by trial counsel

prejudiced him at trial. See Jaynes, 216 S.W.3d at 851.

        Finally, in Curcuru's third appellate issue, we concluded that trial counsel failed to

preserve Curcuru's challenge to the qualifications of Dr. Skop.15 In that issue, Curcuru

argued that Dr. Skop was not qualified to testify regarding the profiling of sexual predators

or pedophiles. Even if trial counsel had preserved the issue, however, we conclude that

the trial court did not err in allowing Dr. Skop to testify because the State adequately

established Dr. Skop's qualifications.

        13
            Further, McDonald v. State, the case relied upon by Curcuru, is distinguishable. 179 S.W.3d
571 (Tex. Crim. App. 2005). In McDonald, the court of criminal appeals found reversible error for two
reasons. Id. at 577. First, the State represented that its written notice was the only notice on which the
defendant should rely. Id. Second, the appellant disputed the State's claim that he had actual notice of
the extraneous misconduct testimony. Id. Here, having reviewed the records of the pre-trial proceedings,
we cannot conclude that the State represented its written notices as the only notices upon which Curcuru
should rely. Moreover, it is apparent from the record that Curcuru and his counsel had notice of the
potential testimony by C.M., and Curcuru does not dispute that actual notice on appeal. We are therefore
not persuaded that McDonald controls the resolution of Curcuru's notice argument.
        14
             See supra note 6 and accompanying text.
        15
             See supra Part IV.
                                                   28
       Determining an expert's qualification is a two-step inquiry. Vela v. State, 209
S.W.3d 128, 131 (Tex. Crim. App. 2008).             First, a witness must have a sufficient

background in the relevant field. Id. Second, that background must relate to the very

matter on which the witness is to give an opinion. Id. With regard to the second step, in

particular, the trial court should focus on the "fit" between the subject matter at issue and

the expert's familiarity with that subject matter. Id. at 132.

       "'Because the possible spectrum of education, skill, and training is so wide, a trial

court has great discretion in determining whether a witness possesses sufficient

qualifications to assist the jury as an expert on a specific topic in a particular case,'" and

we will not disturb the court's ruling in that regard unless an abuse of that discretion is

shown. Davis v. State, 313 S.W.3d 317, 350 (Tex. Crim. App. 2010) (quoting Rodgers v.

State, 205 S.W.3d 525, 527-28 (Tex. Crim. App. 2006)). "For this reason, appellate

courts rarely disturb the trial court's determination that a specific witness is or is not

qualified to testify as an expert." Rodgers, 205 S.W.3d at 528 n.9 (citing Wyatt v. State,

23 S.W.3d 18, 27 (Tex. Crim. App. 2000)).

       Here, in relevant part, the State attempted to develop Dr. Skop's qualifications in

the following exchange:

       [Prosecutor]:        And what is your occupation?

       [Dr. Skop]:          I'm a psychiatrist[.]

                            ....

       [Prosecutor]:        Okay. How long have you been a psychiatrist?

       [Dr. Skop]:          I finished my residency in 1996, so, 12 years.


                                             29
[Prosecutor]:   And let's talk about your educational background.
                Would you, please, share with the jury where you
                attended school.

[Dr. Skop]:     Yes. I went to college at Duke University and got a
                degree in mathematics, there. Then I went to medical
                school at Washington University in St. Louis. After
                that I did my psychiatry residency at Wilford Hall, which
                is the Air Force – Air Force's biggest hospital, in San
                Antonio, Texas.

[Prosecutor]:   Okay. And is there any type of psychiatry that you are
                most interested in?

[Dr. Skop]:     Yes. I'm Board Certified in Forensic Psychiatry, which
                is the area of psychiatry that studies the legal
                ramifications of psychiatric illnesses, both criminal and
                civil.

[Prosecutor]:   Have you testified before as an expert in a court of
                law?

[Dr. Skop]:     Yes, I have.

[Prosecutor]:   Has that been on few or many occasions?

[Dr. Skop]:     It's been on many occasions. I do consultations
                through the Bexar County Courts, and I probably do, I
                would guess, 30 to 40 percent of their psychiatric
                evaluations that are court-ordered. So I testify, I
                would say, probably, about 75 times a year.

[Prosecutor]:   Okay. Now, the courts will appoint you to evaluate a
                defendant?

[Dr. Skop]:     Yes. I – I – the principle [sic] work that I get, the
                majority of it is court-appointed, where the judge – or
                one of the lawyers approaches the judge and asks for
                either a competency or sanity evaluation and I get
                ordered by the Court to do that. Some of the cases I
                get appointed by the defense attorneys themselves
                and other times I get appointed by the prosecutor.



                                30
       [Prosecutor]:         So do you evaluate defendants, also, on whether
                             they're competent or whether they're sane or insane?

       [Dr. Skop]:           Yes, that's the majority of work I do, in addition to
                             looking at mitigating issues that may – which are
                             psychiatric conditions a person may have that may
                             come into play with their legal charges, but maybe not
                             rise at the threshold of being insane.

                             ....

       [Prosecutor]:         Okay. All right. Are you familiar with sex offenders?

       [Dr. Skop]:           Yes, I am.

       [Prosecutor]:         Is that part of your work as a psychiatrist?

       [Dr. Skop]:           It's part of my work as both a psychiatrist and a forensic
                             psychiatrist.

       [Prosecutor]:         Okay. And are you familiar both with victims of sexual
                             abuse and with offenders of sexual abuse?

       [Dr. Skop]:           Yes, I am.

       [Prosecutor]:         And have you dealt with this area on few or many
                             occasions?

       [Dr. Skop]:           Many occasions.

       [Prosecutor]:         Let's talk a little bit about a sex offender. First of all, a
                             child molester, pedophile-type, are they usually able to
                             fit in well with society?

At this point, Curcuru's counsel objected on the basis of reliability and relevance, and the

trial court overruled the objection.

       We believe that the prosecutor adequately showed Dr. Skop's qualifications by

establishing his professional and educational background, that he was familiar with sex

offenders and their victims, and that he worked with sex offenders and victims in his


                                              31
practice. In other words, she demonstrated his background in the relevant field and that

his experience fit the matter about which he was going to testify—i.e., the habits and

characteristics of sex offenders. See Vela, 209 S.W.3d at 131-32. Given the high level

of deference we show to trial courts in determining the qualifications of expert witnesses,

we cannot conclude that the trial court abused its discretion in admitting the testimony of

Dr. Skop.     See Davis, 313 S.W.3d at 350; Rodgers, 205 S.W.3d at 527-28 & n.9

Because Dr. Skop's qualifications were established, Curcuru has failed to demonstrate

how any deficiency by trial counsel in failing to object affected the outcome of his trial.

See Jaynes, 216 S.W.3d at 851.

3. "Battle of the Experts"

        Curcuru next argues that trial counsel was deficient for failing to wage a "battle of

the experts" to counter the testimonies of Dr. Skop and the sexual assault nurse examiner

and forensic pediatrician who interviewed and examined A.G. at the hospital. Curcuru

asserts that trial counsel had advance notice of this testimony and therefore sufficient

time to find a competing expert.16 Curcuru also asserts that he arranged for a particular

expert to testify as part of the defense case but that trial counsel did not make use of that

expert. Finally, Curcuru asserts that the expert testimony of Dr. Skop, in particular, was

critical to the jurors in their determination.

        We first note that, in support of his assertions that trial counsel did not make use of

an expert provided to him by Curcuru and that Dr. Skop's testimony was critical to certain

juror's decisions, Curcuru cites affidavits we cannot consider. See Moore, 225 S.W.3d
16
            We note that this assertion seems to contradict Curcuru's earlier claim that the State did not
provide all expert materials to trial counsel prior to trial. See supra Part V.C.1.
                                                   32
at 570; Klapesky, 256 S.W.3d at 455. As such, those arguments are based on matters

not determinable from the record before us, we conclude that Curcuru has failed to prove

them by a preponderance of the evidence. See Munoz, 24 S.W.3d at 434. With regard

to Curcuru's assertion that trial counsel was deficient because he had advance notice of

all of the State's expert testimony but chose to not call a competing expert, we conclude

that the record is silent as to trial counsel's decision-making and trial strategy, and

Curcuru has failed to rebut the presumption that trial counsel provided reasonably

professional assistance with regard to his expert witness decisions. See Rylander, 101
S.W.3d at 110-11; Jaynes, 216 S.W.3d at 851.

4. Inadequate cross-examination of certain witnesses

       Next, Curcuru argues that his trial counsel failed to adequately cross-examine the

following witnesses at trial: E.F., A.G.'s mother; Dr. Skop; H.T., C.M.'s mother; and

Susan Dobie, the CPS agent who responded to a tip that A.G. was being abused in Port

Aransas, Texas.

       With regard to E.F., Curcuru argues that trial counsel failed to sufficiently attack

E.F.'s credibility by using transcripts of E.F.'s sworn testimony from A.G.'s CPS removal

proceedings that he alleges was inconsistent with her testimony at trial.          Curcuru

provides no record cites to these transcripts and, in our review of the record, neither have

we found the transcripts to which he refers in his brief. Without this evidence, we cannot

conclude that Curcuru has proven this alleged deficiency by a preponderance of the

evidence, and we are therefore unpersuaded by this argument. See Munoz, 24 S.W.3d

at 434.


                                            33
       With regard to Dr. Skop, Curcuru argues that trial counsel did not adequately

cross-examine him about A.G.'s alleged regressive behavior. Various witnesses at trial

testified that, although A.G. was potty-trained and could speak in complete sentences in

the earlier part of 2007, by October 2007, when the abuse was allegedly occurring, A.G.

needed diapers and could not communicate coherently.           Curcuru argues that trial

counsel should have pressed Dr. Skop about E.F.'s alleged physical abuse of A.G. and

how this could have contributed to the regression in A.G.'s behavior. Without any

evidence in the record regarding trial counsel's strategies and decision-making, however,

we cannot conclude that Curcuru has rebutted the presumption that trial counsel's

questioning of Dr. Skop was reasonable and professional. See Jaynes, 216 S.W.3d at

851. Regardless, Curcuru has failed to demonstrate that, if trial counsel's questioning of

Dr. Skop was deficient, it prejudiced the outcome of the trial.        See id.; see also

Strickland, 466 U.S. at 687.

       With regard to H.T., Curcuru argues that trial counsel failed to adequately test her

credibility as a witness by introducing a prior police statement, CPS records, and medical

records for C.M. that all contained prior inconsistent statements by H.T. Neither the

police statement nor the medical records appear in the record before us, and in his brief,

Curcuru does not detail or explain the contents of those documents and how they would

have affected H.T.'s credibility. See TEX. R. APP. P. 38.1(i). Without that information,

we cannot conclude that Curcuru was prejudiced by trial counsel's failure, if any, to admit

these documents. See Rylander, 101 S.W.3d at 110-11. And although C.M.'s CPS

records do appear in the record as a bill of exception, see TEX. R. APP. P. 33.2, Curcuru


                                            34
has similarly failed to explain how the contents of those records would have damaged

H.T.'s credibility, see TEX. R. APP. P. 38.1(i), much less demonstrate how the admittance

of the CPS records would have affected the outcome of his trial. See Jaynes, 216
S.W.3d at 851.      We further note that because the record does not provide any

explanations for trial counsel's actions, Curcuru has not rebutted the presumption of

reasonable professional assistance with regard to the questioning of H.T. See id.; see

also Mallett, 65 S.W.3d at 63 (holding that a silent record that provides no explanation of

counsel's actions will not overcome the strong presumption of reasonable assistance);

Thompson, 9 S.W.3d at 813-14 (same).

       Finally, with regard to Dobie, Curcuru argues that trial counsel failed to adequately

test her credibility. Dobie was the CPS agent who responded to a call from Curcuru's

employer in Port Aransas regarding possible abuse of A.G. Dobie testified that when

she went to E.F's apartment to investigate, she took pictures of injuries to A.G. but lost the

memory card on which those pictures were stored. Curcuru argues that trial counsel

should have pressed Dobie about this lost memory card in order to damage her credibility.

However, because the record is silent as to trial counsel's strategies, we, again, cannot

conclude that Curcuru has rebutted the presumption that trial counsel's questioning of

Dobie was sufficient performance.        See Mallett, 65 S.W.3d at 63.          To conclude

otherwise would be pure speculation.        Moreover, and again, even if trial counsel's

questioning of Dobie was deficient, Curcuru has failed to demonstrate that questioning

Dobie further about the lost memory card would have affected the outcome of the trial.

He has therefore failed to demonstrate prejudice. See Jaynes, 216 S.W.3d at 851.


                                             35
5. Failure to admit certain evidence at trial

       Curcuru next argues that trial counsel was deficient for failing to admit the following

evidence at trial: A.G.'s videotaped forensic interview with Jimenez,; and results from

the DNA test performed on A.G. at the hospital.

       We have already concluded that the video of Jimenez's interview of A.G. was

inadmissible because a police officer was present. Thus, we cannot conclude that trial

counsel's performance was deficient in failing to further pursue admitting the video into

evidence. See TEX. CODE CRIM. PROC. ANN. art. 38.071, § 5(a).

       With regard to the DNA testing records, Curcuru argues that the results were never

introduced by trial counsel, and because they were negative, the records would have

been "critical" to the jury "in concluding that [Curcuru] did not perpetrate this offense."

We first note that the actual DNA records do not appear in the record before us so we

cannot verify that Curcuru's representations are accurate. Regardless, at trial, there was

testimony about the DNA test results in which it was communicated to the jury that the

results did not "positive[ly] identif[y]" anyone as the perpetrator. Because the jury was

presented with evidence that the DNA results were negative, we cannot conclude that the

admission of the actual records would have affected the outcome of the trial.            See

Jaynes, 216 S.W.3d at 851.

6. Failure to obtain testimony from certain favorable witnesses

       Finally, Curcuru argues that trial counsel was ineffective for failing to secure the

following witnesses who would have allegedly testified favorably at trial: Shelly Martin, a

woman Curcuru dated who had small children and would have testified that nothing


                                             36
unusual happened when Curcuru was around her children; Jennifer Greene, a friend of

DeBord's who would have testified that DeBord's mother was forcing her to testify against

Curcuru; and employees from the tattoo shop where Curcuru worked, who would have

testified about Curcuru's schedule leading up to the date of the offense and which

testimony would have disproved one of the State's theories that Curcuru had exclusive

access to A.G. in the days leading up to the alleged date of the assault.

       Although Curcuru cites to affidavits that purport to verify this testimony, we are

unable to consider that evidence. See Moore, 225 S.W.3d at 570; Klapesky, 256 S.W.3d

at 455. So, again, looking only at the record before us, which is silent as to the foregoing

potential witnesses, we cannot conclude that Curcuru has proved this alleged deficiency

by a preponderance of evidence. See Munoz, 24 S.W.3d at 434. And absent any

testimony or other evidence from trial counsel, we furthermore cannot conclude that

Curcuru has rebutted the presumption that trial counsel's decision not to call these

witnesses was sound trial strategy. See Mallett, 65 S.W.3d at 63; Jaynes, 216 S.W.3d at

851. We are therefore unpersuaded by this argument.

7. Summary

       Curcuru has failed to demonstrate that his trial counsel's performance was

deficient or, even if it were, that but for any deficiency, the outcome of his trial would have

been different.    See Strickland, 466 U.S. at 684, 687.          Curcuru's fourth issue is

overruled.




                                              37
                                    VI. CONCLUSION

       Having overruled all of Curcuru's issues, we affirm his conviction.



                                                   NELDA V. RODRIGUEZ
                                                   Justice

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the 9th
day of December, 2010.




                                            38